DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/27/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1, 3-20 are pending. Claims 10-19 are withdrawn from consideration.

Drawings
The objection(s) to the drawings is/are withdrawn as a result of the amendment.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; Yes 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; (means for supporting) and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. It is not.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lutes et al. US 2006/0260979 A1 in view of Goldstein US 3,090,492, herein after referred to as Lutes and Goldstein respectively.
Regarding claim 1 Lutes discloses a product display comprising: 
a product-support structure (Figs. 1 and 3) adapted to support product for display in a retail location, the product-support structure defining a pocket (pocket created between the back/outer panel shown in Figs. 2 and 3 and 21 the inner back panel, Figs. 5 and 6), 
and a display header (10 display header, Fig. 8) coupled to the product-support structure (Figs. 1 and 2), the display header including a header board (40, Fig. 10 see below) and a header mount (28 wings, Fig. 6), 
wherein the header board is at least partially received in the pocket of the product-support structure (Fig. 3), and the header mount is configured to provide means for supporting the header board in a display position where product indicia positioned on the header board is 
wherein the header mount (28) includes at least one elastic member (32 cardboard springs) configured to move the header board from the shipping position to the display position (32 forces 28 into position to bias the header in the up position, paragraph [0026] lines 5-9 and [0030] 7-13), and wherein the at least one elastic member (32) is coupled to the product-support structure and to a lower end of the header board (32 is coupled to the product-support structure and when the header mount is in the display position the elastic member is coupled to the lower end of the header board via the header mount 28, paragraph [0030] lines 7-14).
Lutes lacks wherein the at least one elastic member comprises an elongated strand of stretchable material and wherein the elastic member is configured to automatically move the header board from a shipping position to a display position.
Goldstein teaches a product display (Fig. 4) with an elongated strand of stretchable material (35 elastic tension member, Figs. 1-3 and 5) that is attached to the board (18 back member) and frame (29 flap, Figs. 2-3) that is configured to automatically move the board from a shipping position (Fig. 1) to a display position (Figs. 4-5, Col. 1, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic member of Lutes to include the elongated strand of stretchable material that is configured to automatically move the display from the shipping to display position as taught by Goldstein as doing so would allow the user to save time, not have to read directions and without need for cutting, tearing or bending (Col. 1, lines 15-20).

Regarding claim 3 Lutes as modified discloses the product display of claim 1 and further discloses wherein the product-support structure (Fig. 1) includes a first display vehicle (42 unit holding product 11, Fig. 11 see below, lines 2-3 of Abstract) and a second display vehicle (43 unit holding product 11 Fig. 11 see below), and wherein the pocket is defined between the first and second display vehicles (pocket is below display header 10 in Fig. 1 and is located between the two side display vehicles holding product 11).
Regarding claim 4 Lutes as modified discloses the product display of claim 3 and further discloses a base tray (41, Fig. 11 see below) configured to receive and support the first and second display vehicles therein (Fig. 11). 
Regarding claim 5 Lutes as modified discloses the product display of claim 3 and further discloses a spacer (21 inner back panel, Fig. 5) positioned between the first and second display vehicles (positioned between the two side vehicles) to position the first and second display vehicles apart from one another and define the pocket (21 and the rear panel in Fig. 2 define the pocket).
Regarding claim 6 Lutes as modified discloses the product display of claim 3 and further discloses a coupler (44, Fig. 12 shown below) engaged with the first and second display vehicles (44 is indirectly engaged to the 42 and 43 via the tabs 26 and also held within the base as shown in Fig. 2) to hold the first and second display vehicles together (this holds the vehicles together within the base).
Regarding claim 7 Lutes as modified discloses the product display of claim 6 and further discloses wherein the coupler (44) includes a display-side panel (it is a side panel of the display) and grip flaps (26 tabs, Fig. 2) coupled to the display-side panel (Fig. 2), wherein the display- side panel extends along a lateral side of the first display vehicle and the second display vehicle (Fig. 2), and wherein each grip flap (26) engages (indirectly) with one of the first or second display vehicle (the grip flaps engage the coupler which is touching the lateral sides of the display vehicle thus engaged).
Regarding claim 9 Lutes as modified discloses the product display of claim 3 and further discloses wherein the at least one elastic member (32 cardboard springs, which a spring is elastic forces 28 into position to bias the header in the up position, paragraph [0026] lines 5-9 and [0030] 7-13) is coupled to the first display vehicle, the second display vehicle, and the header board (coupled together via the support structure and the coupler via 26, Fig. 5).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lutes in view of Goldstein and further in view of Dyment el al. US 5,443,168, herein after referred to as Dyment.
Regarding claim 8 Lutes as modified discloses the product display of claim 6 and further discloses a first container positioned on the first display vehicle and a second container positioned on the second display vehicle (each shelf that 11 is stored on is a container and they are located in each the first and second display vehicle, Figs. 1 and 2).
Lutes lacks wherein the coupler includes attachment flaps coupled to the display-side panel, and wherein the each attachment flap engages with one of the first container or the second container.
Dyment teaches a coupler (18 side panel, Fig. 1) includes attachment flaps (68 and 70 support flaps, Fig. 2A) coupled to the display-side panel (64 side flap, Fig. 2A), and wherein the each attachment flap (68 and 70) engages with one of the first container or the second container (engages in the containers/shelves formed by the shelf assembly 22, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler of Lutes to include attachment flaps that engage with the containers as taught by Dyment as doing so is well known in the art and would yield predictable results. Additionally the attachment flaps would provide more robust and back up engagement with the containers so that if any of the engagement areas were damaged the display stand would still be usable thus preventing waste. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lutes in view of Goldstein and in further view of Parsons US 6,386,371 B1 herein after referred to as Parsons.  
Regarding claim 20 Lutes discloses a transport package comprising: 
a product display including: a product-support structure (Figs. 1 and 3) adapted to support product for display in a retail location,
 the product-support structure defining a pocket (pocket created between the back/outer panel shown in Figs. 2 and 3 and 21 the inner back panel, Figs. 5 and 6),
and a display header (10 display header, Fig. 8) coupled to the product-support structure (Figs. 1 and 2), the display header including a header board (40, Fig. 10 see below) and a header mount (28 wings, Fig. 6) coupled to the product-support structure in a fixed position relative to the product-support structure,
wherein the header board is at least partially received in the pocket of the product-support structure (Fig. 3),
and the header mount is configured to provide means for supporting the header board (28 wings, 27 ledge and 32 cardboard springs, Fig. 6 support the header board) 
Lutes lacks an outer casing sized to receive the product display in a space formed in the outer casing and configured to cover the product display.
Parsons teaches an outer casing (45 shipping box) sized to receive the product display (shown below 45 in Fig. 6) in a space formed in the outer casing and configured to cover the product display (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display of Lutes to include the outer casing as taught by Parsons as doing so is well known in the art and would yield predictable results. Additionally an outer casing would protect the display while it is being transported and prevent the product from falling out of the display and being damaged.
Lutes is silent to the header mount being configured to automatically cause upward movement of the header board from a shipping position (Fig. 3) in which a portion of product indicia positioned on the header board is obscured by the product display to a display position 
Goldstein teaches a mount member (35 elastic member, Figs. 1-3) that is configured to automatically (Col. 1, lines 15-33) cause upward movement of the display board (18 back member) from a shipping position (Fig. 1) to a display position (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the header mount of Lutes to include the mount member that is configured to automatically move the display board from a shipping position to a display position as taught by Goldstein as doing so would allow the user to save time, not have to read directions and without need for cutting, tearing or bending (Col. 1, lines 15-20).
 
    PNG
    media_image1.png
    619
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    693
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    604
    562
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. Applicant argues that Lutes does not recite or suggest a header mount including at least one elastic member. Examiner disagrees. Elastic means an object or material able to resume its normal shape spontaneously after contraction, dilation or distortion, thus the mount 32 is elastic as it returns/springs back into its normal shape after having been distorted by being pushed flat while the header is in the shipping position. Applicant argues that Lutes and Goldstein have no analogous parts, both part have elastic header mounting parts that are attached to the frame and board. Thus one having ordinary skill in the art would be able to incorporate the teachings of the mounting abilities of Goldstein with Lutes as it is suitable for the intended purpose of moving the header board from the shipping to display position.  As stated above it is possible for the wings 32 to be elastic as they are, and they support the header. The proposed modification still allows for the header to move from a shipping position to a display position. A person having ordinary skill would look to Goldstein so as to remove the step of a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735